 



Exhibit 10.2
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT is made and entered into as of the 1st day of
May, 2008 by and between ALLIANCE BANKSHARES CORPORATION, a Virginia
corporation, hereinafter called the “Corporation”, ALLIANCE BANK CORPORATION, a
Virginia corporation, hereinafter called the “Bank”, and THOMAS A. YOUNG, JR.
hereinafter called “Employee”, and provides as follows:
RECITALS
     WHEREAS, the Corporation is a bank holding company engaged in the operation
of a bank; and
     WHEREAS, the Bank is a financial institution which is a wholly owned
subsidiary of the Corporation; and
     WHEREAS, Employee has been involved in the management of the Corporation
and the Bank, and previously was involved in the management of the business and
affairs of an entity similar to the Corporation and, therefore, possesses
managerial experience, knowledge, skills and expertise in such type of business;
and
     WHEREAS, the employment of Employee by the Corporation and the Bank is in
the best interests of the Corporation, the Bank and Employee; and
     WHEREAS, the parties have mutually agreed upon the terms and conditions of
Employee’s continued employment by the Corporation and the Bank as hereinafter
set forth;
TERMS OF AGREEMENT
     NOW, THEREFORE, for and in consideration of the premises and of the mutual
promises and undertakings of the parties as hereinafter set forth, the parties
covenant and agree as follows:
     Section 1. Employment. (a) Employee shall be employed as the President and
Chief Executive Officer of the Corporation and the Bank. He shall perform such
services for the Corporation and/or one or more Affiliates as may be assigned to
Employee by the Corporation from time to time upon the terms and conditions
hereinafter set forth.
          (b) References in this Agreement to services rendered for the
Corporation and compensation and benefits payable or provided by the Corporation
shall include services rendered for and compensation and benefits payable or
provided by any Affiliate. References in this Agreement to the “Corporation”
also shall mean and refer to each Affiliate for which Employee performs
services. References in this Agreement to

 



--------------------------------------------------------------------------------



 



“Affiliate” shall mean any business entity that, directly or indirectly, through
one or more intermediaries, is controlled by the Corporation.
          (c) The parties recognize that the Board of Directors of the
Corporation shall manage the business affairs of the Corporation and that the
relationship between the Corporation and Employee shall be that of an employer
and an employee. The Board of Directors shall have the sole authority to set and
establish the hours of operation of the business and to set and establish
reasonable work schedules and standards applicable to Employee.
     Section 2. Term. The term of this Agreement shall continue until May 1,
2011 unless sooner terminated under the terms of this Agreement (the “Initial
Term”). This Agreement shall be renewed automatically for successive additional
terms of one (1) year each unless either party gives the other notice of
nonrenewal at least sixty (60) days prior to such May 1st anniversary date.
     Section 3. Exclusive Service. Employee shall devote his best efforts and
full time to rendering services on behalf of the Corporation in furtherance of
its best interests. Employee shall comply with all policies, standards and
regulations of the Corporation now or hereafter promulgated, and shall perform
his duties under this Agreement to the best of his abilities and in accordance
with standards of conduct applicable to chief executive officers of banks.
     Section 4. Salary. (a) As compensation while employed hereunder, Employee,
during his faithful performance of this Agreement, in whatever capacity
rendered, shall receive an annual base salary of $291,500 payable on such terms
and in such installments (but not less frequently than monthly) as the parties
may from time to time mutually agree upon. The Board of Directors, in its
discretion, may increase Employee’s base salary during the term of this
Agreement, but in no event shall the annual base salary be reduced.
          (b) The Corporation shall withhold state and federal income taxes,
social security taxes and such other payroll deductions as may from time to time
be required by law or agreed upon in writing by Employee and the Corporation.
The Corporation shall also withhold and remit to the proper party any amounts
agreed to in writing by the Corporation and Employee for participation in any
corporate sponsored benefit plans for which a contribution is required.
          (c) Except as otherwise expressly set forth hereunder, no compensation
shall be paid pursuant to this Agreement in respect of any month or portion
thereof subsequent to any termination of Employee’s employment by the
Corporation.
     Section 5. Corporate Benefit Plans. (a) Employee shall be entitled to
participate in or become a participant in any employee benefit plan maintained
by the Corporation for which he is or will become eligible on such terms as the
Board of Directors may, in its discretion, establish, modify or otherwise
change.

 



--------------------------------------------------------------------------------



 



          (b) The Corporation shall provide Employee with a disability insurance
policy providing benefits commensurate with other employees as so amended by the
Board from time to time.
          (c) The Corporation shall pay the premiums on group term insurance on
the life of Employee in an amount equal to two times his base salary under a
group term life insurance program or policy of the Corporation’s choosing.
Additionally, the Corporation shall pay the annual premiums on two $300,000
policies with Metlife policy #006425827AH and Reassure America Life Ins. Co.
policy #AUCK002933.
     Section 6. Bonuses. Employee shall receive only such bonuses as the Board
of Directors, in its discretion, decides to pay to Employee. Any bonus payments
due to Employee shall be payable to Employee no later than 2-1/2 months after
the end of the Corporation’s taxable year or the calendar year, whichever is
later, in which first vested for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).
     Section 7. Expense Account. (a) The Corporation shall reimburse Employee
for reasonable and customary business expenses incurred in the conduct of the
Corporation’s business. Such expenses will include business meals, out-of-town
lodging and travel expenses, and membership dues and costs to attend meetings
and conventions of business-appropriate organizations and associations. Employee
agrees to timely submit records and receipts of reimbursable items and agrees
that the Corporation can adopt reasonable rules and policies regarding such
reimbursement. The Corporation agrees to make prompt payment to Employee
following receipt and verification of such reports, but in no event later than
the last day of the calendar year following the calendar year in which Employee
incurs the reimbursable expense.
          (b) The Corporation will provide Employee an allowance of up to $1,400
per month to lease an automobile for personal and business use and will pay or
reimburse Employee for all maintenance, insurance, fuel and taxes on such
automobile. The Corporation shall be the lessee of the automobile.
     Section 8. Sick Leave. Employee shall be entitled to the same sick leave as
the Board of Directors may from time to time designate for all full-time
employees of the Corporation.
     Section 9. Vacations. Employee shall be entitled to twenty (20) week days
of vacation leave each year which shall be taken at such time or times as may be
approved by the Corporation and during which Employee’s compensation hereunder
shall continue to be paid.
     Section 10. Termination. (a) Notwithstanding the termination of Employee’s
employment pursuant to any provision of this Agreement, the parties shall be
required to carry out any provisions of this Agreement which contemplate
performance by them subsequent to such termination. In addition, no termination
shall affect any liability or other obligation of either party which shall have
accrued prior to such termination, including, but

 



--------------------------------------------------------------------------------



 



not limited to, any liability, loss or damage on account of breach. No
termination of employment shall terminate the obligation of the Corporation to
make payments of any vested benefits provided hereunder or the obligations of
Employee under Sections 11, 12 and 13.
          (b) Employee’s employment hereunder may be terminated by Employee upon
thirty (30) days written notice to the Corporation or at any time by mutual
agreement in writing.
          (c) This Agreement shall terminate upon the death of Employee;
provided, however, that in such event the Corporation shall pay to the estate of
Employee the compensation including salary and accrued bonus, if any, which
otherwise would be payable to Employee through the end of the month in which his
death occurs.
          (d) The Corporation may terminate Employee’s employment other than for
“Cause”, as defined in Section 10(e), at any time upon written notice to
Employee, which termination shall be effective immediately. Employee may resign
thirty (30) days after notice to the Corporation for “Good Reason”, as hereafter
defined. In the event the Employee’s employment terminates pursuant to this
Section 10(d), subject to Section 23 hereof, Employee shall receive a monthly
amount equal to one-twelfth (1/12) his rate of annual base salary in effect
immediately preceding such termination (“Termination Compensation”) in each
month for twelve (12) months or the remainder of the term of this Agreement,
whichever is greater. Payments of the Termination Compensation shall be made at
the times such payments would have been made in accordance with Section 4(a).
Notwithstanding anything in this Agreement to the contrary, if Employee breaches
Section 11 or 12, Employee will not thereafter be entitled to receive any
further compensation or benefits pursuant to this Section 10(d). In addition,
notwithstanding anything in this Agreement to the contrary, the Corporation
shall not be required to make payment of the Termination Compensation or any
portion thereof to the extent such payment is prohibited by the terms of the
regulations presently found at 12 C.F.R. part 359 or to the extent that any
other governmental approval of the payment required by law is not received.
     For purposes of this Agreement, “Good Reason” shall mean:
          (i) The assignment of duties to the Employee by the Corporation which
result in the Employee having significantly less authority or responsibility
than he has on the date hereof, without his express written consent;
          (ii) The removal of the Employee from or any failure to re-elect him
to the position of President and Chief Executive Officer of the Corporation and
Alliance Bank;
          (iii) Requiring the Employee to maintain his principal office outside
of Fairfax County, Virginia;

 



--------------------------------------------------------------------------------



 



          (iv) A reduction by the Corporation of the Employee’s annual base
salary (which shall also constitute a breach of Section 4(a) hereof);
          (v) The failure of the Corporation to provide the Employee with
substantially the same fringe benefits that are provided to him at the inception
of his employment; except as a result of severe financial distress that leads to
a general decrease in the level of compensation or benefits of all or
substantially all of the Corporation’s employees;
          (vi) The Corporation’s failure to comply with any material term of
this Agreement; or
          (vii) The failure of the Corporation to obtain the assumption of and
agreement to perform this Agreement by any successor as contemplated in
Section 14 hereof.
          (e) The Corporation shall have the right to terminate Employee’s
employment under this Agreement at any time for Cause, which termination shall
be effective immediately. Termination for “Cause” shall include termination for
Employee’s personal dishonesty, incompetence, willful misconduct, breach of a
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, conviction of a
felony or of a misdemeanor involving moral turpitude, misappropriation of the
Corporation’s assets (determined on a reasonable basis) or those of its
Affiliates, or material breach of any other provision of this Agreement. In the
event Employee’s employment under this Agreement is terminated for Cause,
Employee shall thereafter have no right to receive compensation or other
benefits under this Agreement.
          (f) The Corporation may terminate Employee’s employment under this
Agreement, after having established the Employee’s disability by giving to
Employee written notice of its intention to terminate his employment for
disability and his employment with the Corporation shall terminate effective on
the 90th day after receipt of such notice if within 90 days after such receipt
Employee shall fail to return to the full-time performance of the essential
functions of his position (and if Employee’s disability has been established
pursuant to the definition of “disability” set forth below). For purposes of
this Agreement, “disability” means either (i) disability which after the
expiration of more than 13 consecutive weeks after its commencement is
determined to be total and permanent by a physician selected and paid for by the
Corporation or its insurers, and acceptable to Employee or his legal
representative, which consent shall not be unreasonably withheld or
(ii) disability as defined in the policy of disability insurance maintained by
the Corporation or its Affiliates for the benefit of Employee, whichever shall
be more favorable to Employee. Notwithstanding any other provision of this
Agreement, the Corporation shall comply with all requirements of the Americans
with Disabilities Act, 42 U.S.C. § 12101 et. seq.

 



--------------------------------------------------------------------------------



 



          (g) If Employee is suspended and/or temporarily prohibited from
participating in the conduct of the Corporation’s affairs by a notice served
pursuant to the Federal Deposit Insurance Act, the Corporation’s obligations
under this Employment Agreement shall be suspended as of the date of service
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Corporation may in its discretion (i) pay Employee all or part of
the compensation withheld while its contract obligations were suspended, and
(ii) reinstate (in whole or in part) any of its obligations which were
suspended.
          (h) If Employee is removed and/or permanently prohibited from
participating in the conduct of the Corporation’s affairs by an order issued
under the Federal Deposit Insurance Act or the Code of Virginia, all obligations
of the Corporation under this Employment Agreement shall terminate as of the
effective date of the order, but vested rights of the parties shall not be
affected.
          (i)(1) If Employee’s employment is terminated without Cause or if he
resigns for Good Reason within one year after a Change of Control shall have
occurred, then on Employee’s last day of employment with the Corporation, but
subject to Section 23 hereof, the Corporation shall pay to Employee as
compensation for services rendered to the Corporation and its Affiliates an
aggregate amount (subject to any applicable payroll or other taxes required to
be withheld) equal to the excess, if any (the “Change of Control Severance
Compensation”), of (i) 299% of Employee’s “annualized includable compensation
for the base period”, as defined in Section 280G of the Code over (ii) the total
amount payable to Employee under Section 10(d), provided that the aggregate
amount of Change of Control Severance Compensation required to be paid hereby
shall be paid by the Corporation in equal installments over the thirty-six
(36) months succeeding the date of termination. Payments of the Change of
Control Severance Compensation shall be made at the times Employee’s base salary
payments would have been made in accordance with Section 4(a).
          (2) For purposes of this Agreement, a Change of Control occurs if,
after the date of this Agreement, (i) any person, including a “group” as defined
in Section 13(d)(3) of the Securities Exchange Act of 1934, becomes the owner or
beneficial owner of Corporation securities having 50% or more of the combined
voting power of the then outstanding Corporation securities that may be cast for
the election of the Corporation’s directors other than a result of an issuance
of securities initiated by the Corporation, or open market purchases approved by
the Board of Directors, as long as the majority of the Board of Directors
approving the purchases is a majority at the time the purchases are made; or
(ii) as the direct or indirect result of, or in connection with, a tender or
exchange offer, a merger or other business combination, a sale of assets, a
contested election of directors, or any combination of these events, the persons
who were directors of the Corporation before such events cease to constitute a
majority of the Corporation’s Board, or any successor’s board, within two years
of the last of such transactions. For purposes of this Agreement, a Change of
Control occurs on the date on which an event described in (i) or (ii) occurs. If
a Change of Control occurs on account of a series of transactions or events, the
Change of Control occurs on the date of the last of such transactions or events.

 



--------------------------------------------------------------------------------



 



          (3) It is the intention of the parties that no payment be made or
benefit provided to Employee pursuant to this Agreement that would constitute an
“excess parachute payment” within the meaning of Section 280G of the Code and
any regulations thereunder, thereby resulting in a loss of an income tax
deduction by the Corporation or the imposition of an excise tax on Employee
under Section 4999 of the Code. If the independent accountants serving as
auditors for the Corporation on the date of a Change of Control (or any other
accounting firm designated by the Corporation) determine that some or all of the
payments or benefits scheduled under this Agreement, as well as any other
payments or benefits on a Change of Control, would be nondeductible by the
Corporation under Section 280G of the Code, then the payments scheduled under
this Agreement will be reduced to one dollar less than the maximum amount which
may be paid without causing any such payment or benefit to be nondeductible. The
determination made as to the reduction of payments or benefits required
hereunder by the independent accountants shall be binding on the parties. In the
event payments or benefits are to be reduced, the Corporation shall effect the
reduction by first reducing or eliminating those payments or benefits which are
not payable in cash and then by reducing or eliminating cash payments, in each
case in reverse order beginning with payments or benefits which are to be paid
the farthest in time. Any reduction pursuant to the preceding sentence shall
take precedence over the provisions of any other plan, arrangement or agreement
governing Employee’s rights and entitlements to any benefits or compensation.
     Section 11. Confidentiality/Nondisclosure. Employee covenants and agrees
that any and all information concerning the customers, businesses and services
of the Corporation of which he has knowledge or access as a result of his
association with the Corporation in any capacity, shall be deemed confidential
in nature and shall not, without the proper written consent of the Corporation,
be directly or indirectly used, disseminated, disclosed or published by Employee
to third parties other than in connection with the usual conduct of the business
of the Corporation. Such information shall expressly include, but shall not be
limited to, information concerning the Corporation’s trade secrets, business
operations, business records, customer lists or other customer information. Upon
termination of employment Employee shall deliver to the Corporation all
originals and copies of documents, forms, records or other information, in
whatever form it may exist, concerning the Corporation or its business,
customers, products or services. In construing this provision it is agreed that
it shall be interpreted broadly so as to provide the Corporation with the
maximum protection. This Section 11 shall not be applicable to any information
which, through no misconduct or negligence of Employee, has previously been
disclosed to the public by anyone other than Employee.
     Section 12. Covenant Not to Compete. During the term of this Agreement and
throughout any further period that he is an officer or employee of the
Corporation, and for a period of twelve (12) months from and after the date that
Employee is (for any reason) no longer employed by the Corporation or for a
period of twelve (12) months from the date of entry by a court of competent
jurisdiction of a final judgment enforcing this covenant in the event of a
breach by Employee, whichever is later, Employee covenants and agrees that he
will not, directly or indirectly, either as a principal, agent, employee,
employer,

 



--------------------------------------------------------------------------------



 



stockholder, co-partner or in any other individual or representative capacity
whatsoever: (i) engage in a Competitive Business anywhere within a five (5) mile
radius of any office operated by the Corporation on the date Employee’s
employment terminates; or (ii) solicit, or assist any other person or business
entity in soliciting, any depositors or other customers of the Corporation to
make deposits in or to become customers of any other financial institution
conducting a Competitive Business; or (iii) induce any individuals to terminate
their employment with the Corporation or its Affiliates. As used in this
Agreement, the term “Competitive Business” means all banking and financial
products and services that are substantially similar to those offered by the
Corporation on the date that Employee’s employment terminates.
     Section 13. Injunctive Relief, Damages, Etc. Employee agrees that given the
nature of the positions held by Employee with the Corporation, that each and
every one of the covenants and restrictions set forth in Sections 11 and 12
above are reasonable in scope, length of time and geographic area and are
necessary for the protection of the significant investment of the Corporation in
developing, maintaining and expanding its business. Accordingly, the parties
hereto agree that in the event of any breach by Employee of any of the
provisions of Sections 11 or 12 that monetary damages alone will not adequately
compensate the Corporation for its losses and, therefore, that it may seek any
and all legal or equitable relief available to it, specifically including, but
not limited to, injunctive relief and Employee shall be liable for all damages,
including actual and consequential damages, costs and expenses, including legal
costs and actual attorneys’ fees, incurred by the Corporation as a result of
taking action to enforce, or recover for any breach of, Section 11 or
Section 12. The covenants contained in Sections 11 and 12 shall be construed and
interpreted in any judicial proceeding to permit their enforcement to the
maximum extent permitted by law. Should a court of competent jurisdiction
determine that any provision of the covenants and restrictions set forth in
Section 12 above is unenforceable as being overbroad as to time, area or scope,
the court may strike the offending provision or reform such provision to
substitute such other terms as are reasonable to protect the Corporation’s
legitimate business interests.

 



--------------------------------------------------------------------------------



 



     Section 14. Binding Effect/Assignability. This Employment Agreement shall
be binding upon and inure to the benefit of the Corporation and Employee and
their respective heirs, legal representatives, executors, administrators,
successors and assigns, but neither this Agreement, nor any of the rights
hereunder, shall be assignable by Employee or any beneficiary or beneficiaries
designated by Employee. The Corporation will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business, stock or assets of the Corporation, by
agreement in form and substance reasonably satisfactory to the Employee, to
expressly assume and agree to perform this Agreement in its entirety. Failure of
the Corporation to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle the Employee to
the compensation described in Section 10(d). As used in this Agreement,
“Corporation” shall mean Alliance Bankshares Corporation, a Virginia
corporation, and any successor to its respective business, stock or assets as
aforesaid which executes and delivers the agreement provided for in this
Section 14 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.
     Section 15. Governing Law. This Employment Agreement shall be subject to
and construed in accordance with the laws of the Commonwealth of Virginia,
without giving effect to its principles of conflict of laws.
     Section 16. Litigation. In the event of any dispute between the parties
concerning this Agreement, each party shall be responsible for obtaining counsel
at its own expense; however, in the event that the Corporation does not
substantially prevail in any litigation arising under this Agreement, the
Corporation shall promptly reimburse the Employee for all reasonable attorneys’
fees and expenses incurred in connection with such litigation.
     Section 17. Invalid Provisions. The invalidity or unenforceability of any
particular provision of this Employment Agreement shall not affect the validity
or enforceability of any other provisions hereof, and this Employment Agreement
shall be construed in all respects as if such invalid or unenforceable
provisions were omitted.
     Section 18. Notices. Any and all notices, designations, consents, offers,
acceptance or any other communications provided for herein shall be given in
writing and shall be deemed properly delivered if delivered in person or by
registered or certified mail, return receipt requested, addressed in the case of
the Corporation to its registered office or in the case of Employee to his last
known address.
     Section 19. Entire Agreement. (a) This Employment Agreement constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes any and all other agreements, either oral or in writing, among the
parties hereto with respect to the subject matter hereof.
          (b) This Employment Agreement may be executed in one or more
counterparts, each of which shall be considered an original copy of this
Agreement, but all of which together shall evidence only one agreement.

 



--------------------------------------------------------------------------------



 



     Section 20. Amendment and Waiver. This Employment Agreement may not be
amended except by an instrument in writing signed by or on behalf of each of the
parties hereto. No waiver of any provision of this Employment Agreement shall be
valid unless in writing and signed by the person or party to be charged.
     Section 21. Case and Gender. Wherever required by the context of this
Employment Agreement, the singular or plural case and the masculine, feminine
and neuter genders shall be interchangeable.
     Section 22. Captions. The captions used in this Employment Agreement are
intended for descriptive and reference purposes only and are not intended to
affect the meaning of any Section hereunder.
     Section 23. Deferred Compensation Omnibus Provision. (a) It is intended
that any payment or benefit which is provided pursuant to or in connection with
this Agreement which is considered to be deferred compensation subject to
Section 409A of the Code shall be paid and provided in a manner, and at such
time, including without limitation payment and provision of benefits only in
connection with the occurrence of a permissible payment event contained in
Section 409A of the Code (e.g. death, disability, separation from service from
the Corporation and its affiliates as defined for purposes of Section 409A of
the Code), and in such form, as complies with the applicable requirements of
Section 409A of the Code to avoid the unfavorable tax consequences provided
therein for non-compliance.
          (b) In connection with effecting such compliance with Section 409A of
the Code, the following shall apply:
          (1) Notwithstanding any other provision of this Agreement, the
Corporation is authorized to amend this Agreement, to void or amend any election
made by Employee under this Agreement and/or to delay the payment of any monies
and/or provision of any benefits in such manner as may be determined by it to be
necessary or appropriate to comply, or to evidence or further evidence required
compliance, with Section 409A of the Code (including any transition or
grandfather rules thereunder).
          (2) Neither Employee nor the Corporation shall take any action to
accelerate or delay the payment of any monies and/or provision of any benefits
in any manner which would not be in compliance with Section 409A of the Code
(including any transition or grandfather rules thereunder).
          (3) If Employee is a specified employee for purposes of
Section 409A(a)(2)(B)(i) of the Code, any payment or provision of benefits in
connection with a separation from service payment event (as determined for
purposes of Section 409A of the Code) shall not be made until six months after
Employee’s separation from service (the “409A Deferral Period”). In the event
such payments are otherwise due to be made in installments or periodically
during the 409A Deferral Period, the payments which

 



--------------------------------------------------------------------------------



 



would otherwise have been made in the 409A Deferral Period shall be accumulated
and paid in a lump sum as soon as the 409A Deferral Period ends, and the balance
of the payments shall be made as otherwise scheduled. In the event benefits are
required to be deferred, any such benefit may be provided during the 409A
Deferral Period at Employee’s expense, with Employee having a right to
reimbursement from the Corporation once the 409A Deferral Period ends, and the
balance of the benefits shall be provided as otherwise scheduled.
          (4) If a Change of Control occurs but the Change of Control does not
constitute a 409A Change of Control, then payment of any amount or provision of
any benefit under this Agreement which is considered to be deferred compensation
subject to Section 409A of the Code shall be deferred until another permissible
payment event contained in Section 409A of the Code occurs (e.g., death,
disability, separation from service from the Corporation and its affiliated
companies as defined for purposes of Section 409A of the Code), including any
deferral of payment or provision of benefits for the 409A Deferral Period as
provided above.
          (5) For purposes of this Agreement, all rights to payments and
benefits hereunder shall be treated as rights to receive a series of separate
payments and benefits to the fullest extent allowed by Section 409A of the Code.
          (6) For purposes of this Agreement, for purposes of determining time
of (but not entitlement to) payment or provision of deferred compensation for
purposes of Section 409A of the Code in connection with a termination of
employment, termination of employment will be read to mean a “separation from
service” within the meaning of Section 409A of the Code where it is reasonably
anticipated that no further services would be performed after that date or that
the level of bona fide services Employee would perform after that date (whether
as an employee or independent contractor) would permanently decrease to less
than 50% of the average level of bona fide services performed over the
immediately preceding thirty-six (36) month period.
          (7) For purposes of this Agreement, a key employee for purposes of
Section 409A(a)(2)(B)(i) of the Code shall be determined on the basis of the
applicable 12–month period ending on the specified employee identification date
designated by the Corporation consistently for purposes of this Agreement and
similar agreements or, if no such designation is made, based on the default
rules and regulations under Section 409A(a)(2)(B)(i) of the Code.
          (c) Notwithstanding any other provision of this Agreement, the
Corporation shall not be liable to Employee if any payment or benefit which is
to be provided pursuant to this Agreement and which is considered deferred
compensation subject to Section 409A of the Internal otherwise fails to comply
with, or be exempt from, the requirements of Section 409A of the Code.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation has caused this Employment Agreement to
be signed by its duly authorized officer and Employee has hereunto set his hand
and seal on the day and year first above written.

            ALLIANCE BANKSHARES CORPORATION
      By:   /s/ Harvey E. Johnson, Jr.       Title: Chairman of the Board of
Directors             

ATTEST:

                /s/ Joyce E. Vanneman                  

            ALLIANCE BANK CORPORATION
      By:   /s/ Harvey E. Johnson, Jr.       Title: Chairman, Board of
Directors             

ATTEST:

                /s/ Joyce E. Vanneman                  

            EMPLOYEE
      /s/ Thomas A. Young, Jr.   (SEAL)    Thomas A. Young, Jr.     

ATTEST:

                /s/ Joyce E. Vanneman                  

 